Title: Memorandum to George Washington, [11 July 1793]
From: Jefferson, Thomas
To: Washington, George



[11 July 1793]

Papers requiring the President’s instant attention.


Th:J’s letter to Viar and Jaudenes.
}
 the Courier goes on Saturday.


Genet’s communications relative to Spain

         



Little Sarah.
the Governor’s letter of June 24. and Warden’s 1st. report.



  the Governor’s letter of July 7.


  x
  Th:J’s conversation with Genet.



  x
  Th:J’s opinion against firing on the Little Sarah.



  Rawle’s letter. July 9.



  Genet’s letter. July 9.


